THE THIRTEENTH COURT OF APPEALS

                                   13-19-00228-CV


                         PlainsCapital Bank and Albert Chapa
                                          v.
                                  Andy Hernandez


                                  On Appeal from the
                      229th District Court of Starr County, Texas
                             Trial Cause No. DC-17-712


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

July 18, 2019